Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email correspondence with applicant’s representative, Ms. Ronni S. Jillions (Reg. No. 31,979), on 01/18/2021.
The application has been amended as follows:

1. (Currently Amended) An authentication method to verify the authenticity of at least one product of a plurality of products, comprising the steps of: 
(a) associating to each of said plurality of products a respective electronic identification device, each of said electronic identification devices comprising a memory storing an identification code that uniquely identifies said respective electronic identification device;
(b) selecting at least one piece of product information that identifies [[a]] the at least one product of the plurality of products that is to be authenticated;
(c) associating to each identification code at least one 
(d) encrypting each said identification code and each respective said at least one piece of product information using respective at least one respective at least one 
(e) storing said encrypted content in the memory of the respective electronic identification device;
(f) writing, by a verification device, user information encrypted content in the memory of [[the]] each respective electronic identification device [[and]];
(g) wherein the authentication server performs steps (c) to (e), and further performs the following steps:
receiving from the verification device [[the]] user information to be encrypted, the user information including a change in ownership of [[a]] the at least one product of said plurality of products;
encrypting the user information using the encryption key[[s]] corresponding to the respective electronic identification device[[s]] to yield the respective
returning the user information encrypted content to the verification device;
(h) retrieving the stored identification code and the stored encrypted content from the respective electronic identification device by interrogating the respective electronic identification device using the verification device;
(i) decrypting the encrypted identification code stored in the stored encrypted content using the encryption key corresponding to the retrieved identification code;
(j) comparing the decrypted identification code and the retrieved identification code to one another;
(k) when the comparison of the decrypted identification code and the retrieved identification code yields a match between the decrypted identification code and the retrieved identification code, decrypting the encrypted product information from the encrypted content using said encryption key[[s]] corresponding to the respective electronic identification device[[s]]; and
(l) when the comparison of the decrypted identification code and the retrieved identification code does not yield a match between the decrypted identification code and the retrieved identification code, issuing an alarm message.

2. (Currently Amended) The method according to claim 1, wherein steps c) to e), i) and j) are carried out by the authentication server and the encrypted content to the authentication server by the verification device and wherein step j) is followed by a step (j1) of returning the decrypted [[and]] encrypted content to the verification device.

3. (Cancelled)

4. (Previously Presented) The method according to claim 1, wherein the step of associating to each identification code at least one respective and unique encryption key comprises associating each identification code to a pair of encryption keys configured and operable to implement an asymmetric encryption algorithm.

5. (Cancelled)

6. (Previously Presented) The method according to claim 1, wherein the at least one piece of product information comprises a serial number or registration number and a description of the product.

7. - 9. (Cancelled)

10. (Previously Presented) The method according to claim 2, further comprising the step of detecting a position where reading of the electronic identification device and sending of the detected position to the authentication entity took place.

11. (Cancelled)

12. (Previously Presented) The method according to claim 10, wherein the step of detecting of the position comprises obtaining, by the authentication server, location data from a GPS receiver of the verification device.

13. (Cancelled)

14. (Previously Presented) The method according to claim 1, further comprising interrogating, by the verification device, the electronic identification device using a wireless RFID, NFC, or Bluetooth protocol.

15. (Previously Presented) The method according to claim 1, wherein, when the comparison of the decrypted identification code and the retrieved identification code yields a match between the decrypted identification code and the retrieved identification code, sending an authentic product message comprising the at least one piece of product information to a supplier of a product of the plurality of products for activating a warranty on the product of the plurality of product.

16. (Previously Presented) The method according to claim 10, wherein, when the comparison of the decrypted identification code and the retrieved identification code does not yield a match between the decrypted identification code and the retrieved identification code, sending, by the verification device or the authentication entity the alarm message, wherein the alarm message contains the detected position, and is sent to a server of a control entity.

17. - 22. (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1-2, 4, 6, 10, 12 and 14-16. The claims are generally directed to an authentication method to verify the authenticity of at least one product of a plurality of products.
The latest office action mailed on 07/27/2021 rejected claims 1-2, 4, 6, 10, 12, 14-18 and 21 under 35 U.S.C. § 112(a), rejected claims 1-2, 4, 6, 10, 12, 14-18 and 21-22 under 35 U.S.C. § 112(b), rejected claim 22 under 35 U.S.C. § 112(d), with no prior art rejection. The rejections under 35 U.S.C. § 112(a) are now withdrawn because the Examiner’s amendment and applicant’s amendments to the claims have overcome the claim language adding new matter, and applicant’s amendments to the claims have overcome the claim language invoking 35 U.S.C. § 112(f) interpretation lacking written description. The rejections under 35 U.S.C. § 112(b) are now withdrawn because the Examiner’s amendment and applicant’s amendments to the claims have overcome the claim language lacking antecedent basis, the claim language being unclear in scope, and the claim language invoking 35 U.S.C. § 112(f) interpretation being indefinite. The rejections under 35 U.S.C. § 112(d) are now withdrawn because applicant’s amendments to the claims have overcome the claim language failing to further the subject matter of the claim upon which it depends. 
The closest prior art of record is US 2013/0320079 A1 to Nordin et al. (hereinafter “Nordin”). Nordin teaches:
(a) associating to each of said plurality of products a respective electronic identification device, each of said electronic identification devices comprising a memory storing an identification code that uniquely identifies said respective electronic identification device (paras 27, 30)
(b) selecting at least one piece of product information that identifies the at least one product of the plurality of products that is to be authenticated (para 27)
(c) associating to each identification code at least one unique encryption key (paras 27-28)
(d) encrypting each said identification code and each respective said at least one piece of product information using the respective at least one unique encryption key to yield encrypted content (para 30), wherein the respective at least one unique encryption keys are stored in a memory of an authentication server (paras 28, 33)
(e) storing said encrypted content in the memory of the respective electronic identification device (para 30)
(f) writing, by a verification device, user information encrypted content in the memory of each respective electronic identification device (para 29)
(g) wherein the authentication server performs steps (c) to (e), and further performs the following steps (paras 27-30, 33)
(h) retrieving the stored identification code and the stored encrypted content from the respective electronic identification device by interrogating the respective electronic identification device using the verification device (paras 31, 33)
(i) decrypting the encrypted identification code stored in the stored encrypted content using the encryption key corresponding to the retrieved identification code (paras 31, 33)
(j) comparing the decrypted identification code and the retrieved identification code to one another
US 2008/0061935 A1 to Melendez et al. (hereinafter “Melendez”) is also of interest. Melendez teaches: 
receiving from the verification device user information to be encrypted, the user information including a change in ownership of the at least one product of said plurality of products (Fig.1 items 106 & 116; paras 14, 21)
encrypting the user information using the encryption key corresponding to the respective electronic identification device to yield the respective user information encrypted content (Fig.1 items 106 & 116; paras 14, 21)
returning the user information encrypted content to the verification device (para 21)
US 2015/0055850 A1 to Cazanas et al. (hereinafter “Cazanas”) is also of interest. Cazanas teaches: 
(l) when the comparison of the decrypted identification code and the retrieved identification code does not yield a match between the decrypted identification code and the retrieved identification code, issuing an alarm message (paras 24, 31)
Therefore, the prior art does not teach, neither singly nor in combination the following:
(k) when the comparison of the decrypted identification code and the retrieved identification code yields a match between the decrypted identification code and the retrieved identification code, decrypting the encrypted product information from the encrypted content using said encryption key corresponding to the respective electronic identification device
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ari Shahabi/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685